Citation Nr: 0320806	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  98-17 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for sinusitis with 
headaches and throat irritation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active military service from September 1972 
to September 1994, including service in the Southwest Asia 
theater of operations from November 1990 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In April 2000, the Board remanded the matter for 
due process considerations.  At the time of the Board's 
remand, the issues on appeal were whether new and material 
evidence has been submitted to reopen claims of service 
connection for a cervical spine disability and chronic 
sinusitis with headaches and throat irritation.

In a November 2002 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a cervical spine disability.  
The Board also determined that new and material evidence had 
been submitted to reopen the claim of service connection for 
sinusitis, with headaches and throat irritation.  It was 
determined, however, that additional development of the 
evidence was needed prior to a final decision on this issue.  

In March 2003, the Board completed this additional 
development pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  This regulation was subsequently invalidated on 
the basis that it allowed the Board to consider the 
additional evidence without having to remand the case to the 
RO.  See Disabled American Veterans, et. al., v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (2003).  Despite this 
holding, the Board finds that the veteran will not be 
prejudiced by the Board's consideration of the additional 
evidence obtained, given the favorable decision below.  





FINDING OF FACT

The evidence of record indicates that the veteran currently 
has chronic sinusitis, with headaches and throat irritation, 
which had its inception during his period of active service.  


CONCLUSION OF LAW

Chronic sinusitis with headaches and throat irritation was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board has considered this new 
legislation with regard to the issue on appeal.  The Board 
finds, given the favorable decision below, that no further 
action is required at this time.

I.  Factual Background

The veteran's October 1971 military preinduction medical 
examination report is negative for pertinent complaints or 
abnormalities.  In-service medical records show that in March 
1977, he complained of a sore throat for the previous two 
days.  The assessment was sore throat.  Physical examinations 
conducted in October 1983 and March 1987 showed that the 
veteran's head, sinuses, and throat were normal on clinical 
evaluation.  No pertinent neurological abnormality was 
identified.  

In December 1991, the veteran sought treatment for headaches, 
a sore throat, and chills.  Examination showed a normal 
throat with negative cervical lymph nodes.  The assessment 
was viral syndrome.  Physical examinations conducted in March 
1992 and February 1993 showed that the veteran's head, 
sinuses, and throat were normal on clinical evaluation.  No 
pertinent neurologic abnormality was identified.  

In October 1993, the veteran sought treatment for sinus 
congestion, sore throat, and coughing.  The assessment was 
upper respiratory infection.  In November 1993, he complained 
of throat irritation associated with coughing.  The 
assessment was again upper respiratory infection.  In March 
1994, his complaints included frontal headaches.  The 
assessment was viral syndrome.  

At his July 1994 military retirement medical examination, the 
veteran's nose, sinuses, neck, and musculoskeletal system 
were normal on clinical examination.  On a report of medical 
history, the veteran indicated a history of sinusitis ("one-
time only" in 1987) and nose and throat trouble ("common 
cold or flu").

In October 1994, the veteran filed an application for VA 
compensation benefits, including service connection for a 
one-time episode of sinusitis in 1987, and a condition 
manifested by congestion and difficulty in swallowing in the 
throat.  

In connection with his claim, the RO obtained VA clinical 
records showing that the veteran underwent a Persian Gulf 
examination in November 1994.  At that time, he reported that 
he experienced frequent headaches.  He denied problems with 
his ears or nose, but indicated that he had chronic phlegm in 
his throat.  On examination, the veteran's nose and throat 
were unremarkable.  His neck was supple.  Neurologic 
examination was normal.  The assessments included headaches, 
undetermined etiology.  

At a VA general medical examination in January 1995, the 
veteran reported that he had been treated for sinusitis on 
two occasions in service, but had no residual problems.  He 
also reported that he had been experiencing headaches since 
his return from the Persian Gulf.  He indicated that he had 
also experienced a "dry, cottony feeling in the posterior 
pharynx on and off for the past three years."  Examination 
revealed that the veteran's head, neck, nose, sinuses, and 
throat were normal.  The diagnoses included headaches without 
neurological sequelae.  

In April 1995, records show that the veteran sought treatment 
for a cough.  He reported persistent drainage in the pharynx.  
The assessment was sinus congestion with cough.  In October 
1995, the veteran complained of dysphasia with aspiration 
since 1990.  The throat was normal.  X-ray examination showed 
findings consistent with minimal chronic sinusitic changes.  
A barium swallow test was essentially negative, but for a 
questionable finding at the right side of the cervical 
esophagus.  CT scan of the neck was recommended.  

In November 1995, the veteran was evaluated in the Ear, Nose, 
and Throat clinic in connection with his complaints of 
headaches and throat symptoms.  The assessment was possible 
chronic sinusitis versus allergic sinusitis with post nasal 
drip.  A CT scan in December 1995 showed mild to moderate 
chronic sinusitic changes involving the frontal air cells, 
ethmoid air cells, and both maxillary antra.  A CT scan of 
the neck showed no suspicious soft tissue masses; there was 
an apparent asymmetry of the sinuses with the right piriform 
sinus being relatively larger than the left.  In January 
1996, the veteran requested a refill of medication for 
sinusitis.  In March 1996, it was noted that CT scan of the 
sinuses had shown ethmoid disease bilaterally, but that a CT 
scan of the neck was normal.  The assessment was sinusitis.  

In October 1995, the veteran stated that he had had a 
persistent problem in his throat since 1990, including a 
"cotton" feeling and difficulty swallowing.  In a November 
1995 statement, the veteran indicated that he had headaches 
and throat symptoms since returning from the Persian Gulf.  
Prior to that time, he indicated that he had only one episode 
of sinusitis.  In February 1996, he stated that medication 
prescribed by VA had decreased his symptoms of headaches and 
the need to clear his throat.  The veteran indicated that he 
felt that his symptoms may be related to exposure to smoke in 
the Persian Gulf.  

In an September 1996 statement, the veteran's pastor 
indicated that he believed that the veteran's headaches and 
throat irritations were related to his service in the Persian 
Gulf.  

In a May 1997 statement, a friend who met the veteran after 
his return from the Persian Gulf indicated that the veteran 
complained of headaches which he felt may be related to 
exposure to chemical agents.  

In a May 1997 statement, the veteran indicated that his 
throat problems, which he originally attributed to exposure 
to chemicals in the Persian Gulf, were actually attributable 
to polyps in his sinuses that regularly drained down his 
throat, causing irritation.  He indicated that he had been 
advised by his treating physician that Persian Gulf veterans 
had a higher incidence of polyps.  

In his November 1998 substantive appeal, the veteran claimed 
that he had symptoms of sinusitis in service, such as 
headaches and throat irritation, and that it took several 
years for medical professionals to recognize the problem as 
sinusitis.  He indicated that he had been advised by his VA 
physician that Persian Gulf veterans had a higher incidence 
of sinusitis.  He indicated that he asked his physician to 
put it in writing, but he refused, stating that "VA knows 
this."  

In March 2001, the veteran stated that in February 2001, he 
had been examined in the ENT clinic and was advised that he 
had nasal polyps.  He indicated that the physician who 
examined him advised that based on the "constant symptoms I 
have experienced, I probably had chronic sinusitis since 
before I left the Army."  He also indicated that he was 
advised that his headaches and throat symptoms were part and 
parcel of his sinus disability.  Attached to his statement 
was a February 2001 VA clinical record showing a diagnosis of 
nasal polyps, as well as a newspaper article noting that 
headaches and post nasal drip were symptoms of sinusitis.  

In a June 2001 statement, the veteran indicated that he had 
recently been evaluated at the Durham VAMC in connection with 
his nasal polyps.  He indicated the treating physician 
"fully agreed with me that it was unfortunate" that his 
sinus condition had gone undiagnosed for so long.  He further 
indicated that the physician "asked me to inform you that he 
has a write-up defending my case, which he says you have the 
ability to obtain.  Attached to the veteran's statement was a 
June 2001 VA clinical record showing that he was seen for 
symptoms of nasal obstruction, post nasal drip, and 
headaches, which he claimed had been present for the past 10 
years.  He further reported that he had been diagnosed with 
nasal polyps in February "after seeing multiple military 
physicians without any diagnosis."  It was noted that 
"[t]his all started when he was in the military."  The 
assessment was allergic rhinitis with nasal polyps.  

In April 2002, the veteran reiterated that he had been 
suffering from symptoms such as headaches and throat 
irritation since service.  He indicated that he had reported 
these symptoms, but believed that medical professionals had 
failed to refer him to a specialist who would have diagnosed 
his problem as sinusitis.  

In March 2003, the veteran underwent VA medical examination 
at which he reported that he began to experience upper airway 
drainage and inflammation shortly after returning from the 
Persian Gulf, along with a "sliminess and cottony feeling" 
in his throat.  The examiner reviewed the veteran's claims 
folder and noted that the veteran had been seen during 
service for episodes of headaches, sore throats, and 
myalgias.  He also noted that the veteran had submitted 
statements from other individuals who verified that he had 
complained of sinus symptoms in service and thereafter.  
After examining the veteran and reviewing his medical 
history, the examiner diagnosed tiny nasal polyps and chronic 
mild to moderate inflammatory thickening of the sinus 
membranes.  The examiner indicated that it was her opinion 
that the veteran's chronic sinusitis began while he was on 
active duty.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The veteran contends that service connection for sinusitis is 
warranted as such disorder had its inception during his 
active service.  

As set forth above, although chronic sinusitis was not 
diagnosed in service, the veteran has provided very credible 
statements regarding his in-service symptoms, which continued 
after his separation from service.  See Dean v. Brown, 8 Vet. 
App. 449 (1995) (a veteran is competent to testify as to 
symptoms he experienced in service).  Statements from 
acquaintances provide equally credible evidence which 
corroborates the veteran's testimony regarding his sinus 
symptoms.  

In light of this evidence, the Board has carefully reviewed 
the medical evidence of record, with particular attention to 
the etiology and date of onset of the veteran's current 
sinusitis disorder.  In that regard, in March 2003, after 
examining the veteran and reviewing his claims folder, a VA 
examiner concluded that the veteran's chronic sinusitis began 
while he was on active duty.  The Board notes that the record 
contains no contrary medical opinion regarding the etiology 
or likely date of onset of the veteran's current sinusitis 
disability.

Under the benefit-of-the-doubt rule in 38 U.S.C.A. § 5107(b), 
for a veteran to prevail, there need not be a preponderance 
of the evidence in his favor, but only an approximate balance 
of the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
at 54.  Given the medical opinion set forth above, and the 
lack of any other contrary medical opinion, such a conclusion 
cannot be made in this case.  Therefore, the Board finds that 
service connection for sinusitis with headaches and throat 
irritation is warranted.


ORDER

Entitlement to service connection for sinusitis with 
headaches and throat irritation is granted.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

